         Case 1:19-cr-00651-LTS Document 617 Filed 04/27/21 Page 1 of 1




                           United States Pretrial Services
                           Southern District of New York
                                MEMORANDUM
To:    Honorable Laura T. Swain
       Chief United States District Judge

From: Rena Bolin
      United States Pretrial Services Officer

Re:    Mircea Constantinescu
       19-CR-00651-LTS-1

Date: April 26, 2021

The attached memo was prepared by Pretrial Services Officer Rena Bolin (212) 805-4309.

We are respectfully requesting direction from the Court. Please initial the appropriate box(es)
and return this form to us so that we may comply with your instructions.

[ ]    I have reviewed the information that you have supplied. I do not believe that this matter
       requires any action by the Court at this time.

[ ;]   My chambers will inform all parties concerned that I will conduct a Bail Review Hearing
       in
          5HPRWHGHWDLOVWREH
       Courtroom # VSHFLILHG on 0D\           at    SP      .
                                        Date                   Time

[ ]    I request that a Bail Review Hearing be conducted by:

               [ ]     The presiding Magistrate Judge in courtroom # 5A.

               [ ]     The District Court Judge presiding in Part I.

               [ ]     Judicial Officer at his/her earliest convenience.

[ ]    I direct that the U.S. Attorney’s office prepare a bench warrant for my signature, for
       violations of conditions of release.


Dated: New York, New York                             SO ORDERED:
               , 2021
       April ___
                                                           V/DXUD7D\ORU6ZDLQ
                                                      _________________________________
                                                           Honorable Laura T. Swain
                                                        Chief United States District Judge
